Citation Nr: 0008706	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-08 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals of a left hip fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from March 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in January 1998, by the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

There is no competent evidence of record to establish the 
presence of any disability or injury or an aggravation of an 
existing disease of injury which has been suffered as a 
result of VA training, hospitalization, medical or surgical 
treatment, or examination.



CONCLUSION OF LAW

The claim for benefits under 38 U.S.C.A. § 1151 for residuals 
of a left hip fracture is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Well Grounded Claims

Initially, the Board notes that pursuant to 38 U.S.C.A. 
§ 5107(a), a VA claimant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

To establish entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151, it must be shown that disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination.  See Jimison 
v. West, 13 Vet. App. 75 (1999).  While the appellant's 
arguments regarding the presence of disability attributable 
to surgery conducted at the Syracuse VA Medical Center in 
October 1996 have been carefully considered, there is no 
competent evidence of record to establish that there was any 
examination, treatment or hospitalization, or lack thereof by 
VA which either caused or contributed to any disability.  In 
fact, there is no competent evidence of record to suggest 
that any present disability is attributable to treatment 
received at the VA Medical Center. 

In November 1997, the VA obtained an expert opinion from a VA 
orthopedic specialist.  After physical examination and 
extensive review of the appellant's medical records including 
radiological reports, the VA physician offered the following 
opinion:

In my opinion, the veteran developed a 
not unusual complication following this 
type of fracture and I would not consider 
the treatment he had inappropriate.  I 
would feel that shortening and baseline 
manifestations that he experiences at 
this time are due to a complication of 
the fracture rather than any type of 
inappropriate treatment.


The record also reflects that a statement from the 
appellant's private surgeon was received by VA in August 
1998.  The surgeon noted the following:

As you may or may not know, he [the 
appellant] sustained a left 
intertrochanteric hip fracture in October 
1996.  He was treated at the VA Medical 
Center in Syracuse, New York with a hip 
compression screw.  He went on to develop 
a nonunion of the left hip with 
significant shortening and pain.  He had 
a medial displacement osteotomy and 
valgus hip pinning performed on May 22nd, 
1997, because of his original nonunion.  
That went onto (sic) also fail and so in 
August 1997, he had a left calcar 
replacement, bipolar hip replacement 
performed for this problem.  In 
conjunction with his significant hip 
problems, he has underlying peripheral 
vascular disease and severe peripheral 
neuropathy.  He has healed his hip 
replacement but is essentially wheelchair 
bound secondary to his severe neuropathy 
and weakness in his lower extremities.

...  Prior to the hip fracture occurring, 
he was ambulating with a walker and so 
with a normal course of a hip fracture, 
the chance of ambulation afterwards is 
quite low, and certainly with his degree 
of complication, the chance of walking 
is, in my opinion, quite slim.

The appellant's assertions in this case amount to mere 
speculation in the absence of any competent opinions to 
suggest any relationship between any treatment, including the 
surgery to correct the fracture as well as any hardware used 
during that surgery at the Syracuse VA Medical Center and any 
current disability.  Absent an opinion from a medical expert, 
the allegation that there is such a relationship between any 
treatment or hardware and any current disability is deemed to 
be unsupported lay speculation which may not form the basis 
for a well grounded claim.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence of 
disability and its relationship to treatment received at a VA 
facility are found to be inherently incredible when viewed in 
the context of the total record.  While the appellant may be 
competent to offer evidence regarding symptoms, Savage v. 
Gober, 10 Vet. App. 489 (1997), he is not competent to 
determine that the etiology of a disability is related to any 
specific incident or event or any other disorder, or that any 
treatment or lack thereof contributed to his current 
disability involving his hip.  Such a relationship, which 
involves a medical diagnosis, must be identified by an 
appropriate medical expert.  

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
with respect to his claim; however, through these statements 
alone, he cannot meet the burden imposed by section 5107(a) 
merely by presenting lay beliefs as to the presence of 
disability and its relationship to any treatment received at 
a VA facility.  The presence of disability and its 
relationship to any causative factor or other disability, as 
noted above, are medical conclusions and lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical etiology or diagnosis cannot constitute evidence to 
render a claim well grounded under section 5107(a).

The Board notes that where the appellant has not met the 
burden of submitting evidence of a well-grounded claim, the 
VA has no duty to assist him in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In this 
case, the appellant has not put VA on notice of the existence 
of any additional evidence that, if submitted, could make his 
claim well grounded.  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).

ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


